PER CURIAM.
We have for review State v. Parvis, 487 So.2d 1181 (Fla. 3rd DCA 1986), in which the district court certified the following question also certified in McKnight v. Bloom, 490 So.2d 92 (Fla. 3rd DCA 1986) as one of great public importance:
Whether Florida Rule of Criminal Procedure 3.191(i)(4) is applicable to a criminal case wherein the defendant is taken into custody prior to January 1, 1985, 12:01 A.M., the effective date of the above-stated rule.
Parvis, 487 So.2d at 1181. We have jurisdiction. Art. V, § 3(b)(4), Fla. Const.
The Third District Court of Appeal sitting en banc in Zabrani v. Cowart, 502 So. 2d 1257 (Fla. 3rd DCA 1986), recently overruled its decisions in McKnight and Par-vis. Adopting the court’s reasoning in Zabrani, we answered the certified question in the affirmative in Bloom v. McKnight, No. 68,401 (Fla. Jan. 5, 1987). Accordingly, we once again answer the question in the affirmative and quash the decision below.
It is so ordered.
MCDONALD, C.J., and ADKINS, BOYD, OVERTON, EHRLICH, SHAW and BARKETT, JJ., concur.